Appellant has filed a motion for rehearing herein in which he strenuously insists that the evidence is not sufficient to show that the injured lady offered a sufficient amount of resistance to indicate that the appellant overcame her resistance by force. As evidenced by our original opinion herein, the lady was seventy-seven years of age, was small, and her condition evidently accompanied by the physical infirmities that would be expected to be present in one of her advanced years. The evidence does show that appellant used force, and *Page 366 
all the force that was necessary to accomplish his purpose, and did ravish this aged lady without her consent, and in spite of the exercise of her feeble strength to prevent such an attack.
We have again read the record, and can find no error therein.
The motion is overruled.